Title: [Diary entry: 18 August 1785]
From: Washington, George
To: 

 Thursday 18th. Thermometer at 81 in the Morning—86 at Noon and 88 at Night. About 4 Oclock the Mercury was at 90. The fore part of the day was quite calm, and the whole of it intensely hot. About Noon it began to cloud & sprinkle rain which went off again. At 4 another cloud arose, out of which we had a pretty shower for about 15 or 20 Minutes, but not sufficient to wet the ground more than an Inch where it had been fresh worked. On Patuxent there was the appearance of abundant rain. Doctr. Craik set off after brakfast to return home—but a Messenger recalled him to Jno. Alton where he remained all day & Night. Mrs. Washington & Nelly Custis visited Mrs. Stuart, and returned in the Evening with Fanny Bassett. Began with James and Tom to work on my Park fencing. Cut down the two Cherry trees in the Court yard.